IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-41127
                       Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

DONTE RAMONE BURTON,

                                    Defendant-Appellant.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 1:00-CR-198-1
                        - - - - - - - - - -
                          August 20, 2002

Before HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Donte

Ramone Burton has moved for leave to withdraw and has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Burton has filed a pro se brief in response to the motion.

Burton argues that the district court erred by not departing

below the statutory minimum sentence, and he contends that his




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-41127
                               -2-

appellate counsel has provided ineffective assistance by failing

to raise any grounds for appeal.

     Burton knowingly and voluntarily waived his appeal rights,

except as to sentencing guideline determinations, and our

independent review of the briefs and the record discloses no

nonfrivolous issue for appeal.   Accordingly, counsel’s motion for

leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the appeal is DISMISSED.   See 5TH

CIR. R. 42.2.